Citation Nr: 0828907	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for erectile dysfunction 
(ED), to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1967 to February 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  ED was not manifested during the veteran's active duty 
service and the veteran's current ED is not shown to be 
related to his service.

2.  Post-traumatic stress disorder (PTSD) and diabetes 
mellitus are not service connected.


CONCLUSION OF LAW

Service connection for ED is not warranted; the claim of 
secondary service connection for such disability lacks legal 
merit.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007); 38 C.F.R. § 3.310 (as in effect 
prior to and from October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was provided VCAA notice by letter in December 
2004, prior to the initial adjudication of the claim in March 
2005.  The letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  
While he was not specifically advised of the criteria for 
rating ED, or those governing effective dates of awards, he 
is not prejudiced by lack of such notice (see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  Neither 
the veteran nor his representative alleges that notice has 
been less than adequate.

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records (STRs) and available 
post- service treatment records.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
While he was not afforded an examination with respect to ED, 
the Board concludes that a VA examination is not necessary.  
Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is 
necessary if the evidence of record is not sufficient 
evidence to decide the issue but: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of a disability; and (B) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  There is no evidence 
of ED in service, no medical evidence of findings of ED until 
many years after the veteran's service and no competent 
(medical) evidence that even suggests there may be a nexus 
between the veteran's ED and his service.  A medical opinion 
is not necessary to decide this claim, as such opinion could 
not establish related disease or injury in service.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  Furthermore, 
PTSD and diabetes mellitus are not service connected.  Under 
these circumstances, an examination for a medical nexus 
opinion is not necessary.  See Duenas v. Principi, 18 Vet. 
App. 512 (2004). Even the low threshold for a nexus 
examination under McLendon v. Nicholson, 20 Vet. App. 79 
(2006) is not met.  Moreover, the veteran has not identified 
any pertinent records that are outstanding.  The Board is 
satisfied that evidentiary development is complete; VA's 
duties to notify and assist are met. Accordingly, the Board 
will address the merits of the claim.  

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §  1110; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board notes that it has reviewed all of the evidence in 
the veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's STRs for his active duty from November 1967 to 
February 1972 are silent for complaints or findings related 
to ED.  February 1980, February 1996 and August 1996 VA 
examination reports are also silent for complaints or 
findings related to ED.

In his October 2004 claim of service connection for ED, the 
veteran alleged it was due to medication he was taking for 
PTSD.  Submitted with the claim was an October 2004 statement 
from a VA physician, Dr. M, who stated that the veteran has 
ED which "is more likely than not related to his diabetes 
mellitus."

In August 2005, the veteran submitted a claim of service 
connection for diabetes mellitus.  By rating decision dated 
in November 2005, the RO denied service connection for 
diabetes mellitus.  The veteran did not appeal this 
determination.

As was previously noted, the veteran's STRs do not show that 
ED was manifested during his active service.  The Board 
therefore finds that the preponderance of the evidence is 
against a finding that ED became manifest during a period of 
active service and persisted.  Furthermore, it is neither 
shown by any evidence of record nor alleged by the veteran 
that his current ED is somehow otherwise directly related to 
(i.e., incurred in or aggravated by) a period of active 
service.  The medical evidence of record shows that ED has 
been diagnosed (see October 2004 statement from Dr. M.).  
However, the first medical evidence of a diagnosis of ED is 
in 2004, more than 30 years after service.  The evidence of 
record does not include any medical opinion that the current 
ED is related to the veteran's service.  Consequently, 
service connection for ED based on such findings is not 
warranted.

Regarding the additional arguments that the veteran's ED is 
due to his PTSD or diabetes mellitus, a threshold legal 
requirement in any claim seeking secondary service connection 
is that the primary disability to which the disability for 
which secondary service connection is sought is allegedly 
related must already be service-connected.  See 38 C.F.R. § 
3.310.  An unappealed November 2005 rating decision denied 
service connection for diabetes mellitus; PTSD is not service 
connected, and there the veteran has not filed a claim for 
such benefit.  Consequently, the claim of secondary service 
connection lacks legal merit.  There is no basis to grant 
secondary service connection for the claimed ED.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for ED.  The Board has considered the benefit of the doubt 
doctrine; as the preponderance of the evidence is against the 
veteran's claim, that doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


ORDER

Service connection for ED is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


